 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   MONTI JORDANA LEVY, ESQUIRE
     Nevada Bar No. 8158
 3   WRIGHT MARSH & MARSH
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   (702) 382-4004
     (702) 382-4800 (Fax)
 6   russ@wmllawlv.com
     mlevy@wmllawlv.com
 7   Attorneys for Defendant Barajas
 8
 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,           )
12                                       )                   CASE NO. 2:17-CR-000316-RFB-CWH
           Plaintiff,                    )
13                                       )
                   vs.                   )
14                                       )
     SERGIO BARAJAS,                     )
15                                       )
           Defendant,                    )
16   ____________________________________)
17
                 STIPULATION AND ORDER TO ALLOW DEFENDANT BARAJAS
18                    TO OBTAIN A PASSPORT AND TRAVEL TO MEXICO
19          IT IS HEREBY STIPULATED and AGREED by and between the United States of America,
20   by and through NICHOLAS TRUTANICH, United States Attorney, and DANIEL SCHIESS,
21   Assistant United States Attorney, and Defendant SERGIO BARAJAS, by and through his counsel,
22   RUSSELL E. MARSH, ESQUIRE, and MONTI JORDANA LEVY, that the conditions of Mr.
23   Barajas’s Pretrial Release be modified to allow him to obtain his passport and travel to Mexico for
24   up to 10 days in July 2019.
25          1.      On October 4, 2017, Mr. Barajas appeared pursuant to a Summons, and was released
26   on a PR Bond (ECF No.32). Mr. Barajas was ordered to surrender his passport and his travel was
27   restricted to the continental U.S. (ECF No. 42 at 3).
28   ///
 1           2,     Mr. Barajas’s trial in this matter is currently set for December 2, 2019. (ECF No.
 2   111).
 3           3.     Mr. Barajas requests to travel to Mexico in July 2019 to celebrate his birthday with
 4   friends and family. He will need to retrieve his passport to travel out of the country.
 5           4.     The parties agree that the conditions of Mr. Barajas pretrial release be modified to
 6   allow him to travel to Mexico. This travel will take place between July 10-20, 2019. Mr. Barajas
 7   requests access to his passport for those dates. He will return the passport to U.S. Pretrial Services
 8   when he returns to the United States.
 9           5.     Pretrial Services agrees with these changes in Mr. Barajas’ conditions of release. Mr.
10   Barajas’s Pretrial Services Officer is Camron Pitcher who is in California. Mr. Barajas and counsel
11   have contacted Officer Pitcher, and he agrees with this request.
12           6.     The parties agree that all other conditions of Mr. Barajas’s release will remain in full
13   force and effect.
14           Dated this 3rd day of July, 2019.
15                                                          Respectfully submitted,
16   WRIGHT MARSH & LEVY                                    NICHOLAS TRUTANICH
                                                            UNITED STATES ATTORNEY
17
18   BY /s/ Russell E. Marsh                                BY /s/ Daniel R. Schiess
       RUSSELL E. MARSH, ESQUIRE                              DANIEL R. SCHIESS
19     MONTI JORDANA LEVY, ESQUIRE                            Assistant U.S. Attorney
       Attorney for Defendant Sergio Barajas
20
21
22
23
24
25
26
27
28


                                                       2
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,           )
 4                                       )                CASE NO. 2:17-CR-000316-RFB-CWH
           Plaintiff,                    )
 5                                       )
                   vs.                   )
 6                                       )
     SERGIO BARAJAS,                     )
 7                                       )
           Defendant,                    )
 8   ____________________________________)
 9
10                                                ORDER
11          Based on the Stipulation between Defendant Sergio Barajas and the Government, through
12   counsel, and good cause appearing,
13          IT IS HEREBY ORDERED that the conditions of Defendant Barajas’s pretrial release be
14   modified as follows:
15          1.     Mr. Barajas may travel to Mexico for up to ten days between July 10-20, 2019.
16          2.     Mr. Barajas will obtain his passport from U.S. Pretrial Services, who will provide the
17          passport to him for the purpose of this travel. Mr. Barajas will return his passport to
18          Pretrial Services when he is back in the United States.
19          3.     All other conditions of Pretrial Supervision remain in effect.
20          IT IS SO ORDERED.
21                  July 3, 2019
            Dated: ____________________.
22
23
                                                   RICHARD F. BOULWARE, II
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28


                                                      3
